                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

A.G.R., a minor, by and through his
parents and natural guardians, Yuridia
Rios Rios and Filogones Garcia-Ojeda

               Plaintiff,

v.                                                 Case No: 2:18-cv-342-FtM-38MRM

UNITED STATES OF AMERICA,

              Defendant.
                                          /

                                         ORDER1

       Before the Court is U.S. Magistrate Judge Mac R. McCoy’s Report and

Recommendation (R&R) (Doc. 27), recommending that Plaintiff A.G.R.’s Motion for

Approval of Minor’s Settlement (Doc. 23) be granted. The parties filed a Joint Notice of

No Objection to the Report and Recommendation (Doc. 30). This matter is thus ripe for

review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).      In the absence of specific objections, there is no


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      Here, Judge McCoy reviewed the file, including a letter from A.G.R.’s guardian ad

litem recommending approval of the settlement, and found the proposed settlement to be

reasonable and in the best interests of A.G.R. Judge McCoy relied on the guardian ad

litem’s representation that the net settlement proceeds would be placed in a restricted

guardianship account, but the parties’ Stipulation for Compromise Settlement and

Release of Federal Tort Claims Act Claims Pursuant to 28 U.S.C. § 2677 (Doc. 29) does

not require such a distribution. The Court will thus modify the R&R to ensure the proceeds

are distributed as understood by Judge McCoy and the guardian ad litem.              After

independently examining the file and on consideration of Judge McCoy’s findings and

recommendations, the Court accepts and adopts the R&R as modified.

      Accordingly, it is now

      ORDERED:

      U.S. Magistrate Judge Mac R. McCoy’s Report and Recommendation (R&R) (Doc.

27) is ACCEPTED AND ADOPTED as modified.

          (1) The Motion for Approval of Minor’s Settlement (Doc. 23) is GRANTED.

          (2) Yuridia Rios Rios and Filogones Garcia-Ojeda, as parents and natural

             guardians of A.G.R., are authorized to execute all necessary instruments to

             complete the settlement on behalf of A.G.R.




                                            2
         (3) The Clerk of the Court is DIRECTED to enter judgment in favor of Plaintiff

             and against Defendant in the amount of $200,000.00.

         (4) Yuridia Rios Rios and Filogenes Garcia-Ojeda are ORDERED to place the

             net proceeds of the settlement in a restricted guardianship account for the

             benefit of A.G.R.

      DONE and ORDERED in Fort Myers, Florida this 5th day of February, 2019.




Copies: All Parties of Record




                                           3
